                   8:19-mj-00261-MDN Doc # 1 Filed: 05/30/19 Page 1 of 5 - Page ID # 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                     DistrictDistrict
                                                __________    of Nebraska
                                                                      of __________

                  United States of America                        )
                             v.                                   )
                  JOSE LOARCA LOPEZ
                                                                  )      Case No. 8:19MJ261
                                                                  )
                                                                  )
                                                                  )
                                                                  )
                          Defendant(s)


                                                CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                    May 21, 2019               in the county of               Douglas        in the
                       District of           Nebraska         , the defendant(s) violated:

            Code Section                                                    Offense Description
8 U.S.C. 1326(a) & (b)(1)                      On or about May 21, 2019, in the District of Nebraska, the defendant, JOSE
                                               LOARCA LOPEZ, an alien, who previously had been excluded, deported,
                                               and removed from the United States to Guatemala, was found in the United
                                               States, without the Attorney General of the United States or his designated
                                               successor, the Secretary of the Department of Homeland Security (Title 6,
                                               United States Code, Sections 202(3), (4), and 557), having expressly
                                               consented to defendant’s reapplication for admission into the United States.
                                               It is further alleged that the defendant, JOSE LOARCA LOPEZ, was excluded

         This criminal complaint is based on these facts:
See Attached Affidavit




         ✔ Continued on the attached sheet.
         u


                                                                                             Complainant’s signature

                                                                                       D.O. Luis Frescas, ICE ERO
                                                                                              Printed name and title

□   6ZRUQWREHIRUHPHDQGVLJQHGLQP\SUHVHQFH

✔ Sworn to before me E\WHOHSKRQHRURWKHUUHOLDEOH
□ HOHFWURQLFPHDQV.


Date: 5/30/2019
       - - -                                                                 ~-                 Judge’s signature

City and state:                         Omaha, Nebraska                       MICHAEL D. NELSON, U.S. Magistrate Judge
                                                                                              Printed name and title
        8:19-mj-00261-MDN Doc # 1 Filed: 05/30/19 Page 2 of 5 - Page ID # 2



 STATE OF NEBRASKA                                 )
                                                   )    AFFIDAVIT OF LUIS A. FRESCAS
 COUNTY OF DOUGLAS                                 )


Luis A. Frescas, being first duly sworn, hereby states that:

        1.      Your affiant is a Deportation Officer for the United States Department of Homeland

Security (DHS), Immigration and Customs Enforcement (ICE), with ten years of federal law

enforcement experience, duly appointed according to law and at the time of the events herein was

acting in his official capacity.

        2.      Your affiant has been a Deportation Officer with Immigration and Customs

Enforcement since 2013. Your affiant has had occasion to conduct numerous investigations relating

to administrative and criminal violations of the Immigration and Nationality Act (INA).

        3.      Deportation Officers are empowered to interrogate and arrest with or without warrant,

any person believed to be an alien in the United States in violation of law, pursuant to Section 287 of

the Immigration and Nationality Act (INA) (8 U.S.C. § 1357). This Affidavit is based upon your

affiant’s personal knowledge and information provided to him by other law enforcement officers

involved in this investigation.

        4.      In his official capacity, your affiant had the opportunity to make inquiries related to

Jose LOARCA Lopez (hereinafter “defendant”), who was encountered on May 21, 2019 in Omaha,

Nebraska, by Immigration and Customs Enforcement (ICE) officers James Veres and Lanette

Hernandez following a traffic stop conducted at the intersection of 2930 S. 24th Street, Omaha,

Nebraska. At the time of the encounter, defendant was identified as an alien that re-entered the United

States illegally. Defendant was transported to the ICE office for processing.

        5.      Your affiant conducted inquires including a thorough search of DHS and Federal

Bureau of Investigation (FBI) records. The results of the inquiries allowed your affiant to locate and

                                                   1
        8:19-mj-00261-MDN Doc # 1 Filed: 05/30/19 Page 3 of 5 - Page ID # 3



review the official alien registration file (A 029 375 107), criminal history records (FBI #994445DB1),

and court reports documenting defendant’s criminal convictions and removals from the United States.

        6.     On May 21, 2019, the defendant’s fingerprints were scanned and submitted into the

FBI’s Integrated Automated Fingerprint Identification System (IAFIS). The IAFIS system compared

defendant’s current fingerprint impressions to fingerprint impressions maintained in the database

relating to persons who previously had been arrested by DHS or other law enforcement agencies. This

comparison revealed the defendant had previously been arrested by DHS. The comparison further

revealed the defendant had been convicted of various crimes.

        7.     As a result of the positive match of fingerprints as described in paragraph 6 above, your

Affiant was able to identify and locate a unique DHS alien registration file containing number A 029

375 107 relating to this defendant. Records in that alien registration file, as well as information in

various databases and indices maintained by DHS regarding this individual, revealed the defendant

had been removed and deported from the United States prior to being found in Nebraska on May 21,

2019. The positive fingerprint match also enabled your affiant to identify the defendant’s FBI number

994445DB1.

        8.     Based on IAFIS identification of defendant’s prior history, I reviewed defendant’s alien

registration file. The alien registration file and corresponding searches of DHS indices confirmed that

the defendant is an alien who has been removed from the United States on five (5) previous occasions.

        9.     The defendant’s alien registration file contains photographs, fingerprints and

immigration documents identifying defendant as a citizen and national of Guatemala, removed from

the United States to Guatemala on five (5) occasions.

        10.     The defendant was removed from the United States to Guatemala on September 22,

2000.


                                                  2
        8:19-mj-00261-MDN Doc # 1 Filed: 05/30/19 Page 4 of 5 - Page ID # 4



        11.    The defendant was removed from the United States to Guatemala on March 14, 2005.

        12.    The defendant was removed from the United States to Guatemala on August 28, 2007.

        13.    The defendant was removed from the United States to Guatemala on December 14,

2007.

        14.    The defendant was removed from the United States to Guatemala on June 18, 2008

pursuant to Removal Orders issued on or about July 20, 2000, February 20, 2005, and December 3,

2007.

        15.    A search of DHS indices failed to produce any record of an application for lawful entry

or lawful admission into the United States.

        16.    Conviction records document defendant’s felony conviction on February 18, 2000, in

the United States District Court, Western District of Texas, Pecos Division, to wit: Transportation of

Illegal Aliens, in violation of the following section of the 8 U.S.C. § 1324(a)(1)(A)(ii), for which he

was sentenced to six (6) months incarceration.

        17.    Affiant believes there is probable cause that Jose LOARCA Lopez is in violation of

8 U.S.C. § 1326(a) & (b)(1), Illegal Reentry of a Removed Alien, in that defendant was ordered

removed, physically removed, and then found in the United States without consent of the Attorney

General, or the Secretary of the Department of Homeland Security.




                                                  3
              8:19-mj-00261-MDN Doc # 1 Filed: 05/30/19 Page 5 of 5 - Page ID # 5




             Affiant states that all statements contained in this affidavit are true and correct to the best of
      his knowledge.




                                                              __________________________________
                                                              Luis A. Frescas
                                                              Deportation Officer
                                                              U.S. Immigration and Customs Enforcement


Sworn to before me by reliable electronic means:              SUBSCRIBED and SWORN to before
                                                              me this _____ day ___________ 2019.
Date: 05/30/2019
                                                              ___________________________________
City and State: Omaha, Nebraska                               MICHAEL D. NELSON
                                                              United States
                                                                     MichaelMagistrate Judge
                                                                              D. Nelson,  U.S. Magistrate Judge




                                                         4
